Name: 93/439/EEC: Commission Decision of 30 June 1993 amending Council Decision 90/424/EEC on expenditure in the veterinary field as regards classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  means of agricultural production
 Date Published: 1993-08-13

 Avis juridique important|31993D043993/439/EEC: Commission Decision of 30 June 1993 amending Council Decision 90/424/EEC on expenditure in the veterinary field as regards classical swine fever Official Journal L 203 , 13/08/1993 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 51 P. 0181 Swedish special edition: Chapter 3 Volume 51 P. 0181 COMMISSION DECISION of 30 June 1993 amending Council Decision 90/424/EEC on expenditure in the veterinary field as regards classical swine fever(93/439/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Directive 92/119/EEC (2), and in particular Article 5 (2) thereof, Whereas classical swine fever is subject to notification in accordance with the provisions of Article 1 of Council Directive 82/894/EEC of 21 December 1982, on the notification of animal diseases within the Community (3), as last amended by Commission Decision 92/450/EEC (4); Whereas Council Decision 80/1096/EEC (5), as last amended by Decision 91/686/EEC (6), introduced Community financial measures for the eradication of classical swine fever; Whereas the Community's financial participation in accordance with the provisions of the said Decision shall be limited to measures carried out before 1 July 1992; Whereas the measures applied to eradicate classical swine fever have improved the health status of the pig population in the territory of the Community; Whereas, taking into account the progress made, it is necessary to apply emergency measures in the event of the occurrence of classical swine fever and within this context to add classical swine fever to the list of diseases of Article 3 (1) of Decision 90/424/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following indent shall be added to Article 3 (1) of Decision 90/424/EEC: '- Classical swine fever' Article 2 This Decision is addressed to all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 62, 15. 3. 1993, p. 69. (3) OJ No L 378, 31. 12. 1982, p. 58. (4) OJ No L 248, 28. 8. 1992, p. 77. (5) OJ No L 325, 1. 12. 1980, p. 5. (6) OJ No L 377, 31. 12. 1991, p. 15.